         Case 1:18-cr-00328-KPF Document 138 Filed 04/30/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA,

                         v.                                      18 Cr. 328 (KPF)

    ANILESH AHUJA and JEREMY SHOR,                                    ORDER

                               Defendants.

KATHERINE POLK FAILLA, District Judge:

        The Court is in receipt of Defendant Ahuja’s letter brief of April 23, 2019,

regarding discovery disputes with the Government, and the Government’s

responsive letter brief of April 26, 2019. (Dkt. #127, 132). First, Mr. Ahuja

requests that the Court direct the Government to “obtain, review, and (as

necessary) produce relevant documents in the possession, custody, or control

of its cooperating witnesses.” In particular, he expresses concern that, based

on his counsel’s communications with the prosecutors, the Government has

failed or is failing to discharge its obligations under Federal Rule of Criminal

Procedure 16, Giglio v. United States, 405 U.S. 150 (1972), and Brady v.

Maryland, 373 U.S. 83 (1963). 1 The Government responds that it “has

requested, obtained, and produced relevant materials possessed by witnesses it

intends to call at trial,” and, further, that it “has also made, and continues to



1       The Court does not believe that a failure to comply with internal Department of Justice
        policies, such as Title 9 of the Justice Manual (successor publication to the United
        States Attorney’s Manual), affords a private right of action to criminal defendants, and
        thus does not discuss Mr. Ahuja’s arguments under this theory. See United States v.
        Loften, 518 F. Supp. 839, 856 (S.D.N.Y. 1981) (“[I]nternal Government policies do not
        create rights in private citizens. The United States Attorney’s Manual itself specifically
        states that it is not intended to, does not, and may not be relied upon to, create any
        rights whatever in any party”), aff’d, 819 F.2d 1130 (2d Cir. 1987).
       Case 1:18-cr-00328-KPF Document 138 Filed 04/30/19 Page 2 of 4



make, reasonable inquiries of all cooperating witnesses about the existence of

Brady or Giglio material.”

      The Court accepts the representations of the Government that it has

complied with its disclosure obligations. More fundamentally, it disagrees with

Defendant Ahuja’s premise that cooperating witnesses automatically become

members of the “prosecution team” upon the execution of their cooperation

agreements, or that materials in the possession of cooperating witnesses are

automatically deemed to be within the “possession, custody, or control” of the

Government. See generally United States v. Barcelo, 628 F. App’x 36, 38-39 (2d

Cir. 2015) (summary order) (rejecting argument that cooperating witnesses

were necessarily members of the prosecution team, while acknowledging the

possibility that a cooperating witness could so qualify under certain

circumstances; “Individuals who perform investigative duties or make strategic

decisions about the prosecution of the case are considered members of the

prosecution team, as are police officers and federal agents who submit to the

direction of the prosecutor and participate in the investigation.” (citing United

States v. Meregildo, 920 F. Supp. 2d 434, 441 (S.D.N.Y. 2013)); United States v.

Garcia, 509 F. App’x 40, 42-43 (2d Cir. 2013) (summary order) (“The Brady rule

requires prosecutors to learn of any favorable evidence known to other

members of the prosecution team, including police. But this duty is not

limitless, and this Court has never held that the ‘prosecution team’ includes

cooperating witnesses.” (internal citations omitted)).




                                         2
       Case 1:18-cr-00328-KPF Document 138 Filed 04/30/19 Page 3 of 4



      That said, the Court is concerned about the factual circumstances that

prompted Mr. Ahuja’s application — namely, what appears to the Court to be

the Government’s belated production of relevant documents and text messages

obtained from contemplated trial witnesses. The Court expects that the

Government has made appropriately robust inquiries of all of its potential

witnesses for relevant documents and materials, and that future disclosures

under Rule 16, Giglio, or Brady will be kept to a minimum. See generally

United States v. Coppa, 267 F.3d 132, 139-40 (2d Cir. 2001) (discussing

Government’s disclosure obligations).

      Second, Mr. Ahuja seeks production of the “the grand jury and SEC

subpoenas issued to third parties in connection with this case.” The

Government demurs, noting that its investigation is ongoing and that it has no

obligation to produce subpoenas issued by the U.S. Securities and Exchange

Commission (“SEC”). Mr. Ahuja’s proffered reasons for requesting this

information, i.e., his desire to make efficient use of Rule 17(c) subpoenas, is

plainly insufficient to overcome Rule 6(e). However, the Court questions

whether the Government’s grand jury subpoenas are so interdependent that

disclosure of any one of them would reveal ongoing grand jury investigations.

For this reason, the Court directs the Government to submit an in camera

response, on or before Monday, May 6, 2019, addressing whether any of the

grand jury subpoenas issued in connection with this investigation can be

disclosed without revealing ongoing grand jury investigations or otherwise




                                        3
       Case 1:18-cr-00328-KPF Document 138 Filed 04/30/19 Page 4 of 4



running afoul of Rule 6(e). The Court will not require the Government to collect

or produce subpoenas issued by the SEC.

      SO ORDERED.

Dated: April 30, 2019
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       4
